



LAWSON PRODUCTS, INC. AWARD AGREEMENT


This award agreement (this “Agreement”) is entered into this 14th day of August,
2017, by and between Lawson Products, Inc. (the “Company”) and Michael G. DeCata
(the “Participant”).


WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has selected the Participant to receive awards under the
Lawson Products, Inc. 2009 Equity Compensation Plan (as Amended and Restated
Effective May 13, 2014) (the “Equity Plan”) and the Lawson Products, Inc.
Amended Stock Performance Plan (as Amended and Restated Effective January 24,
2017) (the “SP Plan”); and


WHEREAS, the Participant wishes to accept those awards, subject to the terms and
conditions of the Equity Plan, the SP Plan and this Agreement;


NOW, THEREFORE, the Company and the Participant hereby agree as follows:


1.    The awards evidenced by this Agreement are effective as of August 14, 2017
(the “Grant Date”) and consist of:


(a)    Forty-One Thousand (41,000) Stock Performance Rights (“SPRs”) under the
SP Plan, with (i) Seventeen Thousand Two Hundred Ten (17,210) of the SPRs having
an initial value for purposes of Section 4(b) of the SP Plan equal to $23.70
(“SPR Tranche 1”), (ii) Thirteen Thousand Six Hundred Sixty-Seven (13,667) of
the SPRs having an initial value for purposes of Section 4(b) of the SP Plan
equal to $27.70 (“SPR Tranche 2”) and (iii) Ten Thousand One Hundred
Twenty-Three (10,123) of the SPRs having an initial value for purposes of
Section 4(b) of the SP Plan equal to $31.70 (“SPR Tranche 3”). The SPRs shall
have a term of seven (7) years. Subject to Sections 2 - 6 of this Agreement,
one-third (1/3) of each of SPR Tranche 1, SPR Tranche 2 and SPR Tranche 3 shall
vest and become exercisable on the first, second and third anniversaries of the
Grant Date; provided, that the Participant remains continuously employed by the
Company through such dates.


(b)    Forty Thousand (40,000) Nonqualified Stock Options (“Options”) under the
Equity Plan, with (i) Sixteen Thousand Seven Hundred Ninety (16,790) of the
Options having an exercise price equal to $23.70 (“Option Tranche 1”), (ii)
Thirteen Thousand Three Hundred Thirty-Three (13,333) of the Options having an
exercise price equal to $27.70 (“Option Tranche 2”) and (iii) Nine Thousand
Eight Hundred Seventy-Seven (9,877) of the Options having an exercise price
equal to $31.70 (“Option Tranche 3”). The Options shall have a term of seven (7)
years. Subject to Sections 2 - 6 of this Agreement, one-third (1/3) of each of
Option Tranche 1, Option Tranche 2 and Option Tranche 3 shall vest and become
exercisable on the first, second and third anniversaries of the Grant Date;
provided, that the Participant remains continuously employed by the Company
through such dates.


(c)    A target award of Fifty-Seven Thousand Nine Hundred Thirty-Four (57,934)
Market Stock Units (“MSUs”) under the Equity Plan. The number of MSUs that shall
vest is based upon share price attainment determined by the trailing sixty (60)
trading day weighted average closing price of the Company’s common stock on the
vesting date of December 31, 2019 (the “Average Closing Stock Price”), with the
Participant vesting in (i) 50% of the MSUs if the Average Closing Stock Price is
$24.50 (the “Threshold”), (ii) 100% of the MSUs if the Average Closing Stock
Price is $27.50 (the “Target”) and (iii) 150% of the MSUs if the Average Closing
Stock Price is $32.00 (the “Maximum”); provided, that, subject to Sections 2 - 6
of this Agreement, the Participant remains continuously employed by the Company
through December 31, 2019. If the Average Closing Stock





--------------------------------------------------------------------------------





Price is less than the Threshold, the Participant shall vest in no MSUs. If the
Average Closing Stock Price is between the Threshold and the Target or the
Target and the Maximum, the number of MSUs vested will be calculated using
straight-line interpolation. If the Average Closing Stock Price is equal to or
greater than the Maximum, the Participant shall vest in Eighty-Six Thousand Nine
Hundred One (86,901) MSUs. The Participant shall be entitled to receive one
share of common stock of the Company for each vested MSU within sixty (60) days
after December 31, 2019, or earlier as provided in Section 2, 3 or 6 of this
Agreement. Notwithstanding anything in the Equity Plan or this Agreement to the
contrary, the Participant is required to hold (and not transfer or otherwise
dispose of) 100% of the shares of common stock issued upon settlement of the
vested MSUs, net of shares withheld for the payment of taxes, until December 31,
2021; provided, that this requirement shall lapse or not apply in the event of
the Participant’s death or Disability or upon a Change in Control. Subject to
Sections 2 - 6 of this Agreement, any MSUs that do not vest as of December 31,
2019 in accordance with the preceding shall be forfeited.


(d)    A restricted award of Twenty-Nine Thousand Eighty-Three (29,083) Stock
Units (“RSAs”) under the Equity Plan. Subject to Sections 2 - 6 of this
Agreement, the RSAs shall vest in full on the third anniversary of the Grant
Date, and one share of common stock of the Company shall be distributed to the
Participant for each vested RSA within sixty (60) days of such date; provided,
that the Participant remains continuously employed by the Company through such
date.


2.    In the event of the termination of the Participant’s employment upon the
Participant’s death or Disability (as defined in Section 1.12 of the Equity
Plan), (a) the unvested portions of the SPRs, Options and RSAs shall immediately
vest upon the effective date of the Participant’s termination, and the
Participant (or the Participant’s beneficiary or legal representative) shall be
entitled to exercise all vested SPRs and Options until the earlier of (i) one
year following the effective date of the Participant’s termination and (ii) the
expiration of the term of the SPRs and Options and (b) if such termination
occurs on or before December 31, 2019, a pro rata portion of the MSUs equal to
100% of the target MSUs multiplied by a fraction, the numerator of which is the
number of calendar days elapsed between the Grant Date and the Participant’s
date of termination and the denominator of which is the number of days between
the Grant Date and December 31, 2019, shall immediately vest upon the effective
date of the Participant’s termination. The Participant shall be entitled to
receive one share of common stock of the Company for each RSA and MSU vesting in
accordance with the preceding sentence within sixty (60) days of the
Participant’s termination.
3.    In the event of the termination of the Participant’s employment by the
Company without Cause (as defined in Section 1.5 of the Equity Plan) or by the
Participant for Good Reason (as defined in the Employment Agreement dated as of
August 14, 2017 between Lawson Products, Inc., an Illinois corporation, and the
Participant (the “Employment Agreement”)), and subject to Section 6, (a) the
unvested portions of the SPRs, Options and RSAs that would have otherwise vested
during the twenty-four (24) month period following the date of termination shall
immediately vest upon the effective date of the Participant’s termination, and
the Participant (or the Participant’s beneficiary or legal representative) shall
be entitled to exercise all vested SPRs and Options until the earlier of (i) one
year following the effective date of the Participant’s termination and (ii) the
expiration of the term of the SPRs and Options, (b) a pro rata portion of the
MSUs equal to 100% of the target MSUs multiplied by a fraction, the numerator of
which is the number of calendar days elapsed between the Grant Date and the
Participant’s date of termination and the denominator of which is the number of
days between the Grant Date and December 31, 2019, shall immediately vest upon
the effective date of the Participant’s termination, and (c) any unvested SPRs,
Options, RSAs and MSUs that do not vest in accordance with the preceding clauses
shall be forfeited. The Participant shall be entitled to receive one share of
common stock of the Company for each RSA and MSU vesting in accordance with the
preceding sentence within sixty (60) days of the Participant’s termination.





--------------------------------------------------------------------------------





4.    In the event of the termination of the Participant’s employment by the
Company for Cause (as defined in Section 1.5 of the Equity Plan), then all
portions of the awards evidenced by this Agreement, both vested and unvested,
shall immediately be forfeited, and any previously paid or released portion of
those awards (including any cash payments made with respect to such awards)
shall be promptly returned to the Company by the Participant (or any successor
in interest) in accordance with the procedure set forth in Section 14.2 of the
Equity Plan. For the avoidance of doubt, Section 14.2 of the Equity Plan shall
be deemed to apply to the SPRs as if the SPRs were subject to such Section 14.2.
5.    In the event of the termination of the Participant’s employment by the
Participant voluntarily without Good Reason (as defined in the Employment
Agreement), (a) the unvested portions of the SPRs, Options and RSAs shall
immediately be forfeited upon the effective date of the Participant’s
termination, and the Participant (or the Participant’s beneficiary or legal
representative) shall be entitled to exercise all vested SPRs and Options until
the earlier of (i) ninety (90) days following the effective date of the
Participant’s termination and (ii) the expiration of the term of the SPRs and
Options and (b) if such termination occurs on or before December 31, 2019, all
of the MSUs shall immediately be forfeited upon the effective date of the
Participant’s termination.
6.    In the event of the termination of the Participant’s employment by the
Company without Cause (as defined in Section 1.5 of the Equity Plan) or by the
Participant for Good Reason (as defined in the Employment Agreement) within
twenty-four (24) months following a Change in Control (as defined in Section 1.6
of the Equity Plan), (a) all unvested portions of the SPRs, Options and RSAs
shall immediately vest upon the effective date of the Participant’s termination,
and the Participant (or the Participant’s beneficiary or legal representative)
shall be entitled to exercise all vested SPRs and Options until the earlier of
(i) one year following the effective date of the Participant’s termination and
(ii) the expiration of the term of the SPRs and Options, (b) if such termination
occurs on or before December 31, 2019, the MSUs shall immediately vest upon the
effective date of the Participant’s termination based on (i) the formula
specified in Section 1.3(c) and (ii) the greater of the Target or the
transaction price with respect to the common stock on the effective date of the
Change in Control. The Participant shall be entitled to receive one share of
common stock of the Company for each RSA and MSU vesting in accordance with the
preceding sentence within sixty (60) days of the Participant’s termination.
7.    Subject to earlier termination as provided in Sections 2 - 6 of this
Agreement, the vested portion of the SPRs and Options evidenced by this
Agreement shall remain outstanding and exercisable until August 14, 2024 and may
be exercised in whole or in part by the Participant (or a permitted successor in
interest) by giving written notice to the Company of such exercise in accordance
with the terms of the SP Plan or Equity Plan, as applicable. With respect to
each exercise of SPRs or Options under this Agreement, the Participant shall
specify the applicable number and tranche of SPRs or Options that are the
subject of such exercise.
8.    Each cash payment or vesting, as applicable, of SPRs, Options, MSUs and
RSAs evidenced by this Agreement shall be subject to compliance with all
applicable tax withholding requirements, in accordance with Article 15 of the
Equity Plan or Section 8 of the SP Plan, as applicable.
9.    The SPRs, Options, MSUs and RSAs under this Agreement are intended to be
exempt from or comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations issued thereunder (“Section 409A”); and the terms
and conditions of this Agreement shall be deemed automatically amended to the
extent necessary to produce such compliance (in the manner determined by the
Committee in its discretion), so that, to the extent practicable, neither the
Company nor the Participant (nor any successor in interest) shall have at any
time a right or power that would cause the compensation in question to become
subject to the special tax consequences provided for by Section 409A. References
in this Agreement to





--------------------------------------------------------------------------------





“termination of employment” and similar terms shall mean a “separation from
service” within the meaning of Section 409A. Any payment subject to Section 409A
that is to be made upon a “separation from service” on any date when the
Participant is a “specified employee” as defined under Section 409A shall not be
paid before the date that is six (6) months following the Participant’s
“separation from service” or, if earlier, the Participant’s death.
10.    All aspects of the awards evidenced by this Agreement (including but not
limited to vesting, valuation, payment and possible forfeiture) shall be
governed by this Agreement and by the Equity Plan and the SP Plan (each as
interpreted by the Committee in its discretion), as applicable, copies of which
plans have been provided to the Participant and are hereby acknowledged by the
Participant, and the terms and conditions of which are incorporated into this
Agreement by reference. In the event of any inconsistency between this Agreement
and either the Equity Plan or the SP Plan, the terms of the relevant plan shall
control.
11.    Without limiting the scope of the other provisions of this Agreement, the
Participant acknowledges and agrees that:
(a)    If any cash payment or vesting of rights with respect to an award
evidenced by this Agreement would constitute an “excess parachute payment” for
the purposes of Section 280G of the Internal Revenue Code then such payment or
vesting shall be subject to reduction or other adjustment in accordance with the
terms of the Employment Agreement (or any successor employment agreement between
the Participant and the Company), or of any other agreement between the
Participant and the Company, which address the tax treatment of such a payment.
(b)    The Committee may amend or terminate any or all of the provisions of the
Equity Plan or the SP Plan and any or all of the provisions this Agreement in
accordance with Article 17 of the Equity Plan or Sections 9 and 10 of the SP
Plan. The Committee shall make adjustments to the Options, MSUs and RSAs in
accordance with Section 7.2 of the Equity Plan and to the SPRs in accordance
with Section 7 of the SP Plan. No course of conduct or failure or delay in
enforcing the provisions of this Agreement shall affect the validity, binding
effect or enforceability of this Agreement.
(c)    Any notices required or permitted under this Agreement or the Equity Plan
or the SP Plan will be delivered in accordance with the requirements of the
applicable plan.
(d)    The language used in this Agreement shall be deemed to be the language
chosen by the parties hereto to express their mutual intent, and no rule of
strict construction shall be applied against any party.
(e)    This Agreement supersedes and replaces any prior understandings,
agreements or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way, except for the
Employment Agreement.
(f)    Notwithstanding anything in this Agreement to the contrary, the SPRs,
Options, MSUs and RSAs covered by this Agreement shall be subject to the
Company’s Recovery of Funds Policy, as it may be in effect from time to time,
including, without limitation, the provisions of any such policy required by
Section 10D of the Securities Exchange Act of 1934 and any applicable rules or
regulations issued by the U.S. Securities and Exchange Commission or any
national securities exchange or national securities association on which the
common stock may be traded.





--------------------------------------------------------------------------------





(g)    This Agreement shall be governed by and construed in accordance with the
laws of the State of Illinois without regard to its conflict of laws rules. Any
action or proceeding relating in any way to this Agreement must be brought and
enforced in the federal or state courts in the State of Illinois, County of
Cook, and the parties irrevocably submit to the jurisdiction of such courts in
respect of any such action or proceeding.
(h)    The parties may execute this Agreement in one or more counterparts, all
of which together shall constitute but one Agreement.
IN WITNESS WHEREOF, the Participant and the Company have executed this Agreement
as of the date set forth above.
 \s\ Michael G. DeCata
Michael G. DeCata
LAWSON PRODUCTS, INC.




By \s\ Neil E. Jenkins
     Its: Executive Vice President, General Counsel and Secretary






